PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/717,560
Filing Date: 17 Dec 2019
Appellant(s): Volkswagen Aktiengesellschaft



__________________
Peter Zura
Reg. No. 48,196
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 5/25/22 appealing from the Office action mailed 1/6/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  Revisions to the 112(b) indefiniteness rejections and 103 prior art rejections are included under the subheadings “INDEFINITENESS REJECTIONS” and “PRIOR ART REJECTIONS”, respectively, but are not new grounds of rejection because no new references have been added.

The following grounds of rejection were applied to the appealed claims in the Office action dated 1/6/22:
Claims 9-28 were rejected under 35 USC 112(b) as being indefinite. This includes the rejections of claims 9-28 due to recitation of the limitation “lane change into the gap size” and an additional rejection of claim 22 due to recitation of the 112(f) functional language “analysis unit configured to process” without any supporting structure in the disclosure.
Claims 9, 15-16, and 22-23 were rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1), hereinafter referred to as Tanaka, Min and Miyata, respectively.
Claims 10, 17 and 24 were rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Kim et al. (US 20190315360 A1), hereinafter referred to as Kim.
Claims 11-12, 18-19 and 25-26 were rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Pan (US 20180029595 A1), hereinafter referred to as Pan.
Claims 13-14, 20-21 and 27-28 were rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Sudou et al. (US 20150232094 A1), hereinafter referred to as Sudou.
The examiner maintains all rejections except the 112(b) rejections of claims 9-28 pertaining to recitation of the limitation “lane change into the gap size”. The 112(b) rejection of claim 22 due to recitation of the 112(f) functional language (“analysis unit configured to process”) without any supporting structure in the disclosure is maintained. All the 103 rejections are all simplified in that, upon further consideration, examiner concludes that the relevant features of Miyata are disclosed in Tanaka, which means that the Miyata reference is no longer needed and the 103 rejections are maintained.

INDEFINITENESS REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-28 were rejected in the final rejection under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This is because, in independent claims 9, 16 and 23, applicant recites the limitation “a lane change into the gap size” (emphasis added). Examiner asserted that it is not clear how one can perform a lane change into a “size”, which is a length rather than a location, especially since, in paragraph [0012] in applicant’s specification, applicant discloses that the system is configured to “to execute a lane change and merge into a gap in an adjacent lane” rather than into a “gap size”.
However, upon further consideration, examiner has determined that anyone of ordinary skill in the art would understand “a lane change into the gap size” to mean a lane change into a gap in context, since a gap size inherently necessitates a size and location of a gap.
Therefore, the 112(b) rejections of claims 9, 16, 23 and their dependents on these grounds are withdrawn.
However, the 112(b) rejection of claim 22 due to recitation of the 112(f) functional language “analysis unit configured to process” without any supporting structure in the disclosure is maintained exactly as stated in the final rejection.

PRIOR ART REJECTIONS
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Upon further consideration and discussion with conferees, examiner would like to revise the 103 rejections of claims 9-28 to not include the Miyata reference, since all relevant features of Miyata are already disclosed in primary reference Tanaka, as will be discussed below. Therefore, the 103 rejections from the final rejection are maintained, but are simplified to exclude the unnecessary Miyata reference.
A full set of corrected 103 rejections is provided below for the sake of clarity:

Claims 9, 15-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1), hereinafter referred to as Tanaka and Min, respectively.
Regarding claim 9, Tanaka discloses A process for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
activating a driver assistance system in the ego vehicle during ego vehicle operation (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle to detect and verify a mergeable space using these sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047] to be possible);
detecting, via a sensor system (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]), a gap size between two vehicles traveling one after the other in a second lane (Tanaka discloses that a lane change method when the host vehicle is an a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space) after the driver assistance system is activated (It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle of [Tanaka, 0047-0052] to detect and verify a mergeable space using the disclosed sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by sensors of this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047-0052] to be possible); and
detecting, via the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]). 
However, Tanaka does not explicitly teach the method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach an automatic lane change method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).
	
Regarding claim 15, Tanaka in view of Min teaches The process of claim 9, wherein detecting the gap size and detecting the relative positions and movement is initiated by a signal from an analysis unit processing at least one of predictive route data and/or swarm data of traffic associated with the first and second lane (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]).

Regarding claim 16, Tanaka discloses A system for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
a sensor system (Tanaka discloses that the host vehicle comprises an exterior recognition sensor system and a vehicle-to-vehicle communication system [See at least Tanaka, 0047]); 
a driver assistance system operatively coupled to the sensor system (Tanaka discloses that a driver assistance system utilizes the sensor data to perform safe merging operations [See at least Tanaka, 0047]), wherein the sensor system and driver assistance system are configured to 
activate the driver assistance system in the ego vehicle during ego vehicle operation (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle to detect and verify a mergeable space using these sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047] to be possible);
detect a gap size between two vehicles traveling one after the other in a second lane (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. Tanaka further discloses that a lane change method when the host vehicle is in a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space) after the driver assistance system is activated (It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle of [Tanaka, 0047-0052] to detect and verify a mergeable space using the disclosed sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by sensors of this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047-0052] to be possible); and 
detect relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]). 
However, Tanaka does not explicitly teach wherein the system is further configured to adjust at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitate a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach a vehicle lane change system wherein the system is further configured to adjust at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitate a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).

Regarding claim 22, Tanaka in view of Min teaches The system of claim 16, further comprising an analysis unit configured to process at least one of predictive route data and/or swarm data of traffic associated with the first and second lane to initiate detection of the gap size and the relative positions and movement (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]).

Regarding claim 23, Tanaka discloses A process for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
receiving data from an analysis unit comprising at least one of predictive route data and/or swarm data of traffic associated with the first and a second lane (See at least Fig. 6 in Tanaka: Tanaka discloses that In a case where V2X information has been acquired from another vehicle (YES in S101), the host vehicle is accelerated to fit the speed of the other vehicle traveling on the main lane La (S102) [See at least Tanaka, 0044]);
activating a driver assistance system in the ego vehicle during ego vehicle operation (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle to detect and verify a mergeable space using these sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047] to be possible);
detecting, via a sensor system in response to the received data (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]), a gap size between two vehicles traveling one after the other in the second lane (Tanaka discloses that a lane change method when the host vehicle is an a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space) after the driver assistance system is activated (It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle of [Tanaka, 0047-0052] to detect and verify a mergeable space using the disclosed sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by sensors of this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047-0052] to be possible); and
detecting, via the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]).
	However, Tanaka does not explicitly teach the method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach an automatic lane change method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]).

Claims 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Kim et al. (US 20190315360 A1), hereinafter referred to as Kim.
Regarding claim 10, Tanaka in view of Min teaches The process of claim 9.
However, Tanaka does not explicitly teach the method further comprising signaling, via the driver assistance system, an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
However, Kim does teach a lane changing method for a vehicle further comprising signaling, via the driver assistance system, an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt the driver to verify whether or not they would actually like to perform the lane change operation, as in Kim. Doing so improves convenience for the driver by only giving permission to the vehicle to execute a lane change in a scenario in which the driver actually wishes to do so.

Regarding claim 17, Tanaka in view of Min teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to signal an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
However, Kim does teach a lane changing system for a vehicle wherein the drive assistance system is configured to signal an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt the driver to verify whether or not they would actually like to perform the lane change operation, as in Kim. Doing so improves convenience for the driver by only giving permission to the vehicle to execute a lane change in a scenario in which the driver actually wishes to do so.

Regarding claim 24, Tanaka in view of Min teaches The process of claim 23.
However, Tanaka does not explicitly teach the process further comprising signaling, via the driver assistance system, an optional lane change, when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance.
However, Kim does teach a lane changing method for a vehicle further comprising signaling, via the driver assistance system, an optional lane change (See at least Fig. 3C in Kim: Kim teaches that controller 110 may notify a driver of a potential lane change by deceleration through the query message 325, “It is expected to perform a lane change after deceleration. Do you approve it?”, for requesting an approval for lane change control and, when “Yes” on the third information screen 331 is selected by the driver, the controller 110 may perform lane change control based on deceleration [See at least Kim, 0082]. Since the lane change will occur once the “Yes” option is selected by the user, it will be appreciated that the lane change is optional), when the gap size is detected to be a predetermined size to merge the ego vehicle into the second lane utilizing the transverse guidance (See at least Fig. 4 in Kim: Kim teaches that when it is verified that the lane change is possible in operation S170, in S180 the apparatus 100 may determine a target speed and in S190 the apparatus 100 may notify the driver that a lane change is performed by speed adjustment [See at least Kim, 0097]. It will thus be appreciate that the notifications, such as that disclosed in [Kim, 0082] and Fig. 3C, occur after it has been verified that lane change is possible. It will be appreciated that, for the purposes of combining Kim and Tanaka, the definition of a lane change being possible from at least [Tanaka, 0050-0052] may be used). Both Tanaka and Kim teach methods for autonomously performing lane change operations. However, only Kim explicitly teaches where a driver may be prompted prior to execution of a lane change in order to verify whether or not they would like the lane change to occur.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also prompt the driver to verify whether or not they would actually like to perform the lane change operation, as in Kim. Doing so improves convenience for the driver by only giving permission to the vehicle to execute a lane change in a scenario in which the driver actually wishes to do so.

Claims 11-12, 18-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Pan (US 20180029595 A1), hereinafter referred to as Pan.
Regarding claim 11, Tanaka in view Min teaches The process of claim 9.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a method for following a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Tanaka in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision with the preceding vehicle (With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 12, Tanaka in view of Min in further view of Pan teaches The process of claim 11, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Regarding claim 18, Tanaka in view of Min teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to adjust the following distance by adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a system for following a preceding vehicle wherein the driver assistance system is configured to adjust the following distance by adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Tanaka in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision with the preceding vehicle (With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 19, Tanaka in view of Min in further view of Pan teaches The system of claim 18, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Regarding claim 25, Tanaka in view of Min teaches The process of claim 23.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle.
However, Pan does teach a method for following a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]. Pan further teaches that the vehicle may be configured to operate, based on its torque calculations, in adherence with the minimum inter-vehicle distance [See at least Pan, 0078-0079]). Both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Tanaka in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision with the preceding vehicle (With regard to this reasoning, Pan teaches that the minimum inter-vehicle distance calculation unit 82 calculates a minimum inter-vehicle distance as taught in order to avoid a collision with the preceding vehicle [See at least Pan, 0076]).

Regarding claim 26, Tanaka in view of Min in further view of Pan teaches The process of claim 25, wherein the minimum following distance relative to the another vehicle is a function of speed (Pan teaches that a system for controlling a host vehicle to follow a preceding vehicle comprises a calculation unit 82 calculates a minimum inter-vehicle distance required to avoid a collision with the preceding vehicle based on the speed of the subject vehicle obtained from the subject-vehicle speed obtaining unit 72 and, to avoid a collision between the subject vehicle and the preceding vehicle, the minim inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]).

Claims 13-14, 20-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Sudou et al. (US 20150232094 A1), hereinafter referred to as Sudou.
Regarding claim 13, Tanaka in view Min teaches The process of claim 9.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a process for controlling a host vehicle to follow a preceding vehicle wherein the adjusting the following distance comprises adjusting the distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 14, Tanaka in view of Min in further view of Sudou teaches The process of claim 13, wherein the maximum distance relative to the another vehicle is a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 20, Tanaka in view of Min teaches The system of claim 16.
However, Tanaka does not explicitly teach the system wherein the driver assistance system is configured to adjust the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a system for controlling a host vehicle to follow a preceding vehicle wherein the driver assistance system is configured to adjust the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 21, Tanaka in view of Min in further view of Sudou teaches The system of claim 10, wherein the minimum distance relative to the another vehicle is a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 27, Tanaka in view of Min teaches The process of claim 23.
However, Tanaka does not explicitly teach the process wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle.
However, Sudou does teach a process for controlling a host vehicle to follow a preceding vehicle wherein the adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). Both Sudou and Tanaka in view of Min teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (With regard to this reasoning, Sudou teaches that the maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).

Regarding claim 28, Tanaka in view of Min in further view of Sudou teaches The process of claim 27, wherein the maximum distance relative to the another vehicle comprises a function of speed (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]).


WITHDRAWN REJECTIONS
Claims 9-28 were rejected in the final rejection under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This is because, in independent claims 9, 16 and 23, applicant recites the limitation “a lane change into the gap size” (emphasis added). Examiner asserted that it is not clear how one can perform a lane change into a “size”, which is a length rather than a location, especially since, in paragraph [0012] in applicant’s specification, applicant discloses that the system is configured to “to execute a lane change and merge into a gap in an adjacent lane” rather than into a “gap size”.
However, upon further consideration, examiner has determined that anyone of ordinary skill in the art would understand “a lane change into the gap size” to mean a lane change into a gap in context, since a gap size inherently necessitates a size and location of a gap.
Therefore, the 112(b) rejections of claims 9, 16, 23 and their dependents on these grounds are withdrawn and are not presented for review on appeal because they are withdrawn by the examiner.
However, the 112(b) rejection of claim 22 due to recitation of the 112(f) functional language “analysis unit configured to process” without any supporting structure in the disclosure is maintained exactly as stated in the final rejection.

(2) Response to Argument
The examiner summarizes the various points raised by the appellant and addresses replies individually.
As per appellants’ arguments filed July 21, 2014, the appellant argues in substance:
(I) 	Claims 9-28 should not be rejected under 35 USC 112(b) for being indefinite because one skilled in the art would readily understand that a “gap size” axiomatically necessitates the existence of a “gap” between two vehicles. So the limitation, “a lane change into the gap size”, in claims 9, 16 and 23 is not indefinite (See Appeal Brief, Page 10).
Furthermore, regarding claim 22, the claim should not be rejected under 35 USC 112(b) for being indefinite since the claim limitation “an analysis unit configured to process” is described in Fig. 3 and paragraphs [0019] and [0022] of appellant’s disclosure with sufficient structure to indicate to one skilled in the art that the unit is programmable hardware (See Appeal Brief, Pages 10-11).
In response to (I), examiner agrees with appellant’s reasoning regarding the “gap size”. The rejections of claims 9-28 under 35 USC 112(b) with respect to this particular limitation are accordingly withdrawn (See the earlier section entitled “WITHDRAWN REJECTIONS”).
However, regarding claim 22, examiner disagrees that any adequate structure for the “analysis unit” is provided in appellant’s disclosure. Examiner previously explained in the final rejection that the limitation, “an analysis unit configured to process” is being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (See Final Rejection, Page 5).
Because the limitation is being interpreted under 112(f), it is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification appellant discloses that, “For controlling the process and analyzing swarm data or other predictive route data, the ego vehicle 4 is equipped with an analysis unit 11 that is connected to the signal unit 10 and the sensor unit 9” (See at least [0022] in applicant’s specification). Appellant further discloses that, “analysis of predictive route data and/or swarm data of other vehicles in the immediate vicinity…is performed by an analysis unit” (See at least [0019] in applicant’s specification). However, it is not clear from either of these paragraphs whether the “analysis unit” takes the form of hardware, software executed by a processor, or another form entirely. Furthermore, Fig. 3 depicts analysis unit 11 as a generic rectangle, and it is unclear whether the rectangle represents hardware, software executed by a processor, or some other form entirely. Furthermore, unlike electronic control unit (ECU), central processing unit (CPU), controller, or processor, which are all well known in the art to refer to hardware, “analysis unit” is not a term of the art, so one of ordinary skill in the art would not automatically know to associate the limitation “analysis unit” with hardware or software or another particular form. Accordingly, it is unclear what form or structure the “analysis unit” takes and the limitation is rendered indefinite and rejected under 35 USC 112(b).

(II)	Claims 9, 15-16, 22-23 are patentable under 35 U.S.C. 103 over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) since none of the prior art of record teaches the process of claim 9 (and similar features of claims 16 and 23) for automatically configuring a lane change from a first lane with an ego vehicle, comprising: activating a driver assistance system in the ego vehicle during ego vehicle operation; detecting, via a sensor system, a gap size between two vehicles traveling one after the other in a second lane after the driver assistance system is activated; detecting, via a-the driver assistance system, relative positions and movements variations of the gap size relative to the ego vehicle; adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting, utilizing a transverse guidance (See Appeal Brief, Page 12). Furthermore, secondary reference Min teaches away from primary reference Tanaka because Min is directed to a fully autonomous system whereas the present claims recite an “initially manual system” (See Appeal Brief, Pages 14-15). Finally, Miyata is not related to the other references and there is no rationale to combine it with the other references (See Appeal Brief, Pages 15-16).
In response to (II), examiner disagrees with all of appellant’s arguments. As discussed in the section of this answer titled “PRIOR ART REJECTIONS”, regarding representative claim 9, Tanaka discloses A process for automatically configuring a lane change from a first lane with an ego vehicle (See at least Fig. 6 in Tanaka: Tanaka discloses a method for merging a vehicle from a ramp into a main road, which comprises a lane change [See at least Tanaka, 0043-0047]), comprising: 
activating a driver assistance system in the ego vehicle during ego vehicle operation (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]. It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle to detect and verify a mergeable space using these sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047] to be possible);
detecting, via a sensor system (Tanaka discloses that a candidate mergeable space for the host vehicle is detected on the basis of the information of other vehicles in the vicinity acquired by the vehicle-to-vehicle communication and the road-to-vehicle communication, and the candidate mergeable space is verified by the exterior recognition using a sensor [See at least Tanaka, 0047]), a gap size between two vehicles traveling one after the other in a second lane (Tanaka discloses that a lane change method when the host vehicle is an a main lane can be implemented with a control similar to the case of merging from Fig. 6 [See at least Tanaka, 0048]. Also see at least Figs. 7-8 in Tanaka: Tanaka discloses that when it is confirmed by the host vehicle’s exterior recognition sensor system that the inter-other vehicle space F06 as the lane changeable space can be ensured by the preferential sensing, a path to enter the inter-other vehicle space F06 is determined and vehicle control for lane change is executed [See at least Tanaka, 0052]. Tanaka further discloses that, with respect to exterior recognition unit 03 of the host vehicle F01, Fig. 7 is a scenario in which no lane changeable space is sensed between the other vehicles F02 and F03 or between the other vehicles F03 and F04, and Fig. 8 is a scenario in which the inter-other vehicle space F06 is sensed by the host vehicle to be the lane changeable space [See at least Tanaka, 0050-0052]. It will therefore be appreciated that the exterior recognition unit is able to detect whether a gap size between vehicles in an adjacent lane is large enough to be a lane changeable space) after the driver assistance system is activated (It will be appreciated by anyone of ordinary skill in the art that, in order for the vehicle of [Tanaka, 0047-0052] to detect and verify a mergeable space using the disclosed sensors, the vehicle must have been turned on, or “activated”. The detection and verification of the mergeable space by sensors of this activated system may be regarded as driver assistance. While prior art does exist which explicitly recites activation and de-activation of such a system manually by a user, such as [0050-0051] and [0143] in Miyata (US 20180357904 A1), there is no need to teach in such an obvious and inherent feature of any vehicle surroundings detection system. Any vehicle which is on and performing detection of its surroundings must inherently have been turned on, or “activated”. Whether or not the turning on of the vehicle and the activation of the detection system are separate events or separately actuated events does not change that both activation of the vehicle and activation of the detection system must have inherently occurred for the description of at least [Tanaka, 0047-0052] to be possible); and
detecting, via the driver assistance system, relative positions and variations of the gap size relative to the ego vehicle (Tanaka discloses that the method serves to allow the host vehicle to not only to accelerate to an appropriate speed but also to grasp the action of the vicinity vehicles and thus confirm whether there is a space that makes safe merging possible [See at least Tanaka, 0047]). 
However, Tanaka does not explicitly teach the method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane; and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance.
However, Min does teach an automatic lane change method further comprising adjusting, via the driver assistance system, at least one of (i) a following distance and/or (ii) a following speed of the ego vehicle relative to another vehicle in front of the ego vehicle in the first lane (See at least Figs. 8A-B in Min: Min teaches that autonomous vehicle Oi may calculate time-to-collisions (TTCs) between itself and preceding vehicle Oj based on the distances and speeds of both vehicles prior to a lane change in order to obtain training data and learn based on the TTC values [See at least Min, 0065-0067]. Min further teaches that using the training data acquired through the above process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]); and
facilitating, via the driver assistance system, a lane change into the gap size based on the adjusting utilizing transverse guidance (Min further teaches that based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). Both Tanaka and Min teach autonomous lane change methods for vehicles. However, only Min explicitly teaches where the method may comprise a machine learning process which adjusts the following speed and distance to a preceding vehicle in the starting lane prior to the lane change.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change method of Tanaka to also utilize a machine learning process to adjust the following speed and distance to a preceding vehicle prior to a lane change, as in Min. Doing so improves safety by allowing the vehicle to learn how to distance itself from preceding vehicles in order to avoid a collision (With regard to this reasoning, Min teaches that, based on the TTC learning process, the learning section 150 of the autonomous vehicle automatically adjusts condition values of a TTC of a preceding vehicle in the traveling lane and thus may make an optimal lane change decision and safely execute the lane change mission [See at least Min, 0068]). In the real world, for example, there is an advantage in this combination in that a car like the one in Tanaka, Figs. 8A-B would not want to rear-end a car stopped or slowing in front of it in an acceleration lane merging into a highway.
Furthermore, examiner would like to note that while appellant argumes that “the present claims recite a configuration for lane changing for an initially manual system, that utilizes distances to a first car in a first lane and a gap size between two cars in a second lane, only after driver assistance is activated” (Appeal Brief, Page 15), this is not true since applicant’s claims fail to recite an initially manual system.
Finally, appellant’s argument that Miyata is not related to the present invention and that there is no motivation to combine in with the other references is moot because the updated prior art rejections (See the “PRIOR ART REJECTIONS” section of this answer) do not rely on Miyata, though examiner would like to note that both Miyata and Tanaka teach lane change assist methods (See at least [Miyata, 0143] and [Tanaka, 0047]), so they are indeed in the same field of endeavor.

(III) 	Claims 10, 17 and 24 are patentable under 35 U.S.C. 103 over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Kim et al. (US 20190315360 A1) (See Appeal Brief, Pages 18-19).
In response to (III), this is a similar argument with respect to claim 9 and Examiner incorporates his response from above.

(IV)	Claims 11-12, 18-19 and 25-26 are patentable under 35 U.S.C. 103 over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Pan (US 20180029595 A1) because, with respect to claim 11 (and analogous claims 18 and 25), “in the Final Office Action, Pan teaches the determination of the second target value, which utilizes a minimum inter-vehicle distance calculation. However, Pan further requires ‘synthesis’ of this value, along with the first target value, to generate the third target value for driving the vehicle. The Examiner does not explain how this synthesis of Pan could remotely be incorporated in the configurations of Tanaka and Min, as the technology is non-analogous” (See Appeal Brief, Page 19).
In response to (IV), examiner disagrees with appellant’s arguments. Appellant’s arguments are not persuasive because, as explained on Pages 28-29 of the final rejection, Pan teaches adjusting the following distance comprises adjusting the following distance such that the ego vehicle does not fall below a minimum following distance relative to the another vehicle (Pan teaches that to avoid a collision between the subject vehicle and the preceding vehicle, the minimum inter-vehicle distance calculation unit 82 sets a longer minimum inter-vehicle distance when the subject vehicle speed is higher [See at least Pan, 0076]). As discussed in the 103 rejection of claim 9 on Page 12 of the final rejection, Tanaka in view of Min teaches inter-vehicle distance control, since this is the specific feature from [Min, 0068] that is taught into Tanaka. Therefore, both Pan and Tanaka in view of Min teach methods for controlling vehicles following a preceding vehicle. However, only Pan explicitly teaches where a minimum inter-vehicle distance may be established based on the speed of the host vehicle and adhered to by the host vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following system of Tanaka in view of Min to also calculate and adhere to a minimum inter-vehicle distance based on the speed of the host vehicle, as in Pan. Doing so improves safety by helping the host vehicle avoid a collision with the preceding vehicle (See at least [Pan, 0076]).
In other words, Pan and Tanaka in view of Min therefore are in the same field of endeavor and Pan does teach the additional limitations of claims 11, 18 and 25. Accordingly, these claims and their dependents are not allowable. 

(V) 	Claims 13-14, 20-21 and 27-28 are patentable under 35 U.S.C. 103 over Tanaka (US 20200098266 A1) in view of Min et al. (US 20180101172 A1) in further view of Miyata (US 20180357904 A1) in further view of Sudou et al. (US 20150232094 A1) because, regarding claim 13 (and analogous claims 20 and 27), Sudou merely teaches forward tracking of a preceding vehicle (which appellant alleges requires manual driver navigation) and is completely silent with regard to lane changing, so there is no reason to combine Sudou with the other cited documents, such as Tanaka, which does not engage in forward vehicle tracking at all (See Appeal Brief, Page 20).
In response to (V), examiner disagrees. Appellant’s argument is not persuasive since, as explained on Pages 33-34 of the final rejection with respect to claim 13, Sudou teaches a process for controlling a host vehicle to follow a preceding vehicle wherein the adjusting the following distance comprises adjusting the distance such that the ego vehicle does not exceed a maximum following distance relative to the another vehicle (Sudou teaches that a maximum allowable inter-vehicle distance Dmax is set based on the speed of the own vehicle 200 and the distance mode selected by the tacking mode switch 22 so as to prevent the target vehicle 202 from leaving too far from the own vehicle 200 [See at least Sudou, 0067]. Also see at least Fig. 3 in Sudou: Sudou further teaches that upon the inter-vehicle distance reaching this maximum value Dmax, the vehicle will modify its speed in order to decrease the inter-vehicle distance to a target inter-vehicle distance [See at least Sudou, 0068]). As discussed in the 103 rejection of claim 9 on Page 12 of the final rejection, Tanaka in view of Min does teach inter-vehicle distance control, since this is the specific feature from [Min, 0068] that is taught into Tanaka. Therefore, both Sudou and Tanaka in view of Min teach methods for controlling a host vehicle to follow a preceding vehicle. However, only Sudou explicitly teaches where the host vehicle may determine a maximum inter-vehicle distance based on its own speed and control its position relative to the preceding vehicle in order to adhere to that maximum.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle following method of Tanaka in view of Min in further view of Miyata to also calculate and adhere to a maximum inter-vehicle distance to a preceding vehicle based on the host vehicle’s own speed, as in Sudou. Doing so advantageously prevents the preceding vehicle from moving out of tracking range (See at least [Sudou, 0067]).
Furthermore, since applicant suggests that Sudou requires “manual driver navigation during operation”, examiner would like to clarify that Sudou teaches that the tracking of the target vehicle is performed automatically by the own vehicle (See at least [Sudou, 0030]).
For at least the above stated reasons, claims 13, 20, 27 and their dependents are not allowable.
For the above reasons, it is believed that the above rejections should be sustained.
Respectfully submitted,
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668   

 /DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.